Zarlink Releases Third Quarter Fiscal 2009 Results · Delivers basic earnings per share of US$0.09 or US$0.08 per diluted share, maintains strong cash position while investing in debt and share repurchase programs · Plans restructuring actions in fourth quarter, with expected annualized savings of US$8-10 million OTTAWA, CANADA, January 29, 2009 – Zarlink Semiconductor Inc. (TSX:ZL) today issued results for the Fiscal 2009 third quarter ended December 26, 2008, prepared in accordance with U.S. Generally Accepted Accounting Principles (GAAP). In line with guidance, third quarter revenue was US$53.8 million, compared with revenue of US$61.8 million in the Fiscal 2009 second quarter and US$48.6 million in the third quarter of Fiscal 2008. Zarlink recorded net income of US$12.1 million or US$0.09 basic earnings per share in the third quarter, compared with second quarter net income of US$7.2 million or US$0.05 per share, and a net loss of US$8.4 million or US$0.07 per share in Fiscal 2008 third quarter. “We are aggressively managing through this slowdown to ensure we emerge as a stronger company,” said Kirk Mandy, President and CEO, Zarlink Semiconductor. “While we anticipate challenges, we are still seeing opportunities where customers are continuing to invest in products relying on our communication, medical wireless and optical interconnect solutions.We have taken advantage of our cash holdings to strengthen our long-term financial position and enhance shareholder value, and will maintain firm cost control and are adjusting as necessary to guide Zarlink through this difficult market.” Third quarter results include: · A non-cash foreign exchange gain of US$10.3 million related mainly to Zarlink’s Canadian dollar denominated debenture, based on an exchange rate of CDN$1.00 to US$0.82 at December 26, 2008; · A gain of US$3.6 million related to the repurchase of debt; · An impairment of US$3.0 million in pre-paid expenses and receivables from MHS Electronics UK Ltd.; · An impairment of US$1.2 million related to the fair value of assets held for sale in the United Kingdom, due to softening real estate markets; · Integration and severance costs of approximately US$0.6 million (US$0.5 million in cost of good sold and US$0.1 million in S&A). At the end of the third quarter, cash and short-term investments totaled US$45.5 million compared with US$46.1 million at the end of the second quarter. During the quarter, the Company used US$2.6 million in cash to repurchase and cancel US$6.5 million principal amount of its convertible debentures and US$0.9 million to repurchase and cancel 3 million common shares. Business review Revenue from Zarlink’s Communication Products group was US$33.7 million compared with revenue of US$39.7 million in the previous quarter. The acquisition of Legerity Holdings, Inc. accounted for US$17.3 million in revenue in the third quarter, compared to US$24.6 million in the Fiscal 2009 second quarter. Medical Products revenue in the third quarter of Fiscal 2009 increased to US$8.2 million, compared with US$7.8 million in the previous quarter. Optical Products revenue in the third quarter was US$5.5 million, compared with US$6.8 million in the Fiscal 2009 second quarter.
